Case 1:19-cv-07993-GBD Document 33 Filec.09/06/19 Page 1 of 1

 

 

 

 

 

eee Meoemernaremceog ¥

USDC SONY li

TOW tA ENT i

UNITED STATES DISTRICT COURT ELI” RONICALLY FO bss :
SOUTHERN DISTRICT OF NEW YORK mie ft
ae xX {PDAI? FILED: ;
MAKE THE ROAD NEW YORK et al., : cal}

 

Plaintiffs,
-against- : ORDER
KEN CUCCINELLI et al., : .
“a 19 Civ. 7993 (GBD)

Defendants.

GEORGE B. DANIELS, United States District Judge:

The page limit for Plaintiffs’ memorandum of law in support of their motion for a

preliminary injunction is extended to 40 pages.

Dated: New York, New York

September 6, 2019
SO ORDERED.

jong, 8. Dorin

ORGE B. DANIELS
United States District Judge

 
